EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Steven Czajkowski on 08/05/2022.
The application has been amended as follows: 

(Currently Amended) A computer-implemented method for event-based communication and messaging, comprising:
receiving, with at least one processor, user device data associated with a mobile device of a user;
determining, with at least one processor, general event data associated with an event of which the user is attending, wherein the general event data comprises: 
event time data; 
event venue data; and
event merchant data; 
determining, with at least one processor, venue entry/exit data associated with an entry and an exit of a venue at which the event is held based on the general event data associated with the event;
determining, with at least one processor, a current user location of the user;
receiving, with at least one processor, a user request from the mobile device of the user, wherein the user request comprises data associated with goods or services provided by a merchant attending the event;
receiving, with at least one processor, biometric data associated with a biometric of the user; 
generating, with at least one processor, at least one message based on the current user location and the biometric data associated with the biometric of the user, the at least one message comprising: 
current event data; 
communicating, with at least one processor, the at least one message to the mobile device of the user based on the user device data associated with the mobile device of the user;
communicating, with at least one processor, heat map data associated with a heat map of a queue of a location of the merchant in the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determining, with at least one processor, a preferred location of a plurality of similar locations in the venue of the event, wherein determining the preferred location of the plurality of similar locations is based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determining, with at least one processor, at least one route between the current user location and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; [[and]]
causing, with at least one processor, the mobile device of the user to display a map of the venue of the event that includes the at least one route between the current user location of the user and the location of the merchant in the venue of the event; 
determining at least one route between the current user location of the user and another location in the venue of the event;
receiving a registration request from the merchant attending the event, wherein the registration request comprises merchant data associated with the merchant; and
building a merchant profile based at least partially on the merchant data.

2.	(Original) The computer-implemented method of claim 1, further comprising:
determining linking data between a plurality of user profiles associated with a plurality of users; and
based at least partially on linking data, segmenting the plurality of user profiles into a group.

3.	(Original) The computer-implemented method of claim 2, further comprising:
establishing a communication connection between a respective user device of at least two of the plurality of users. 

4.	(Cancelled) 

5.	(Original) The computer-implemented method of claim 4, wherein determining the at least one route between the current user location of the user and the another location in the venue of the event comprises:
determining at least one route between the current user location of the user and the another location in the venue of the event based at least partially on current user location data associated with the current user location of the user.

6.	(Original) The computer-implemented method of claim 1, wherein receiving the user device data associated with a mobile device of the user comprises:
receiving a registration request from the mobile device of the user, wherein the registration request comprises the user device data associated with the mobile device of the user.

7.	(Cancelled) 

8.	(Currently Amended) A system for event-based communication and messaging, the system comprising:
at least one processor programmed or configured to:
receive user device data associated with a mobile device of a user;
determine general event data associated with an event, wherein the general event data comprises: 
event time data;
event venue data; and
event merchant data; 
determine venue entry/exit data associated with an entry and an exit of a venue at which the event is held based on the general event data associated with the event;
determine a current user location of the user;
receive a user request from the mobile device of the user, wherein the user request includes data associated with goods or services provided by a merchant attending the event;
receive biometric data associated with a biometric of the user;
generate at least one message based on the current user location and the biometric data associated with the biometric of the user, the at least one message comprising:
current event data;
communicate the at least one message to the mobile device of the user based on the user device data associated with the mobile device of the user;
communicate heat map data associated with a heat map of a queue of a location of the merchant in the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determine a preferred location of a plurality of similar locations in the venue of the event, wherein when determining the preferred location of the plurality of similar locations, the at least one processor is programmed or configured to: 
determine the preferred location of the plurality of similar locations based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determine at least one route between the current user location of the user and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; [[and]]
cause the mobile device of the user to display a map of the venue of the event that includes the at least one route between the current user location of the user and the location of the merchant in the venue of the event;
determine at least one route between the current user location of the user and another location in the venue of the event;
receive a registration request from the merchant attending the event, wherein the registration request comprises merchant data associated with the merchant; and
build a merchant profile based at least partially on the merchant data.

9.	(Original) The system of claim 8, wherein the at least one processor is further programmed or configured to:
determine linking data between a plurality of user profiles associated with a plurality of users; 
segment the plurality of user profiles into a group based at least partially on the linking data; and
establish a communication connection between a respective user device of at least two of the plurality of users.

10.	(Original) The system of claim 8, wherein the user request comprises at least one of the following: a delivery request; a request for merchandise; a request for services; a request for goods; a request for assistance; a request for information; or any combination thereof.

11.	(Original) The system of claim 8, wherein the at least one processor is further programmed or configured to:
determine at least one specified payment method based at least partially on user payment method data included in the user request; and
communicating a payment transaction request to at least one merchant system, the payment transaction request comprising transaction data associated with a payment transaction and data associated with the at least one specified payment method.

12.	(Original) The system of claim 11, wherein the at least one processor is further programmed or configured to:
cause to display on the mobile device of the user, a list of a plurality of available payment methods; and
receive a selection of the at least one specified payment method of the plurality of available payment methods.

13.	(Original) The system of claim 8, wherein the at least one processor, when generating the at least one message, is programmed or configured to:
generate the at least one message based on user profile data comprising user transaction data.

14.	(Cancelled)

15.	(Currently Amended) A non-transitory computer program product for event-based communication and messaging, the computer program product comprising at least one non-transitory computer-readable medium including one or more instructions that, when executed by at least one processor, cause the at least one processor to:
receive user device data associated with a mobile device of a user;
determine general event data associated with an event of which the user is attending, wherein the general event data comprises: 
event time data;
event venue data; and
event merchant data; 
determine venue entry/exit data associated with an entry and an exit of a venue at which the event is held based on the general event data associated with the event;
determine a current user location of the user;
receive a user request from the mobile device of the user, wherein the user request includes data associated with goods or services provided by a merchant attending the event;
receive biometric data associated with a biometric of the user, and 
generate at least one message based on the current user location and the biometric data associated with the biometric of the user, the at least one message comprising:
current event data;
communicate the at least one message to the mobile device of the user based on the user device data associated with the mobile device of the user;
communicate heat map data associated with a heat map of a queue of a location of the merchant in the venue of the event to the mobile device of the user to cause the mobile device to display the heat map;
determine a preferred location of a plurality of similar locations in the venue of the event, wherein when determining the preferred location of the plurality of similar locations, the at least one processor is programmed or configured to: 
determine the preferred location of the plurality of similar locations based at least partially on the heat map data associated with the heat map of the queue of the preferred location in the venue of the event;
determine at least one route between the current user location of the user and the preferred location in the venue of the event based at least partially on current user location data associated with the current user location of the user; [[and]]
cause the mobile device of the user to display a map of the venue of the event that includes the at least one route between the current user location of the user and the location of the merchant in the venue of the event;
determine at least one route between the current user location of the user and another location in the venue of the event;
receive a registration request from the merchant attending the event, wherein the registration request comprises merchant data associated with the merchant; and
build a merchant profile based at least partially on the merchant data.
16.	(Cancelled)
17.	(Currently Amended) The non-transitory computer program product of claim 15, wherein the one or more instructions further cause the at least one processor to:
determine linking data between a plurality of user profiles associated with a plurality of users;
segment the plurality of user profiles into a group based at least partially on linking data; and
establish a communication connection between a respective user device of at least two of the plurality of users. 

18.	(Cancelled)
19.	(Currently Amended) The non-transitory computer program product of claim 15, wherein the one or more instructions, which cause the at least one processor to determine the at least one route, cause the at least one processor to:
determine the at least one route between the current user location of the user and the preferred location in the venue of the event based on a distance between the current user location of the user and the location in the venue of the event.

20.	(Currently Amended) The non-transitory computer program product of claim 19, wherein the one or more instructions further cause the at least one processor to:
cause to display on the mobile device associated with the user, a map of the venue of the event that includes the at least one route between the current user location of the user and the preferred location in the venue of the event.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Chanick  (PGPub 20090319306) teaches a system and method for managing attendance at a venue such as a fair, theme park, state park, and the like, is generally disclosed. The venue may have a plurality of different attractions managed at least in part by a computerized operational venue management system that interacts with one or more patrons having a mobile communications device (e.g., cell phone, PDA, Blackberry. RTM., and the like). The patron may receive show information, for example, and remotely select options including ticket purchases for a show or attraction. Payment may also be authorized remotely, and an electronic ticket(s) may be provided. Moreover, real-time updates may be sent to the mobile communications device to provide ongoing information about the attractions such as show times, available tickets remaining, time to navigate to an attraction, and so forth.
Chanick did not disclose a computer-implemented method for event-based communication and messaging that includes determining general event data associated with an event, determining user data associated with a user based on determining the event data associated with the event, determining pre-event data associated with the event, current event data associated with the event, or post-event data associated with the event based on the general event data associated with the event and the user data associated with the user, determining a current user location of the at least one user, generating at least one message based on the current user location, the at least one message including at least one of the following: pre-event data; current event data; post-event data; or any combination thereof; and communicating the at least one message to a user device of the user. A system and computer program product are also disclosed.
Slaby (PGPub 20150046711) teaches a communication device and method for authentication of a message being transmitted from the communication device. The method includes receiving, by a messaging utility, content of a message provided for transmission from the communication device. Based on a determination that the message requires user authentication before the message is transmitted to a recipient, the method further includes selecting, based on contextual data, one or more biometric capturing components of the communication device; triggering at least one selected biometric capturing component to capture a corresponding biometric input from a user of the communication device; and transmitting the message when the biometric input as belonging to an authorized user of the communication device. In one embodiment, a clearinghouse service authenticates a biometric input from a user of the communication device in order to certify the user and/or the message.
Slaby did not disclose a computer-implemented method for event-based communication and messaging that includes determining general event data associated with an event, determining user data associated with a user based on determining the event data associated with the event, determining pre-event data associated with the event, current event data associated with the event, or post-event data associated with the event based on the general event data associated with the event and the user data associated with the user, determining a current user location of the at least one user, generating at least one message based on the current user location, the at least one message including at least one of the following: pre-event data; current event data; post-event data; or any combination thereof; and communicating the at least one message to a user device of the user. A system and computer program product are also disclosed.
The non-patent literature Event-Based Mobile Social Networks: Services, Technologies, and Applications; author: AHMEDIN MOHAMMED AHMED discloses event -based mobile social networks (MSNs) are a special type of MSN that has an immanently temporal common feature, which allows any smart phone user to create events to share group messaging, locations, photos, and insights among participants. The 
emergence of Internet of Things and event based social applications integrated with context-awareness ability can be helpful in planning and organizing social events like meetings, conferences, and tradeshows. This paper first provides review of the event-based social networks and the 
basic principles and architecture of event-based MSNs. Next, event-based MSNs with smartphone contained technology elements, such as context-aware mobility and multimedia sharing, are presented. By combining the feature of context- aware mobility with multimedia sharing in event-based MSNs, event organizers, and planners with the service providers optimize their capability to recognize value for the multimedia services they deliver. The unique features of the current event-based MSNs give rise to the major 
technology trends to watch for designing applications. These mobile applications and their main features are described. At the end, discussions on the evaluation of the event-based mobile applications based on their main features are presented. Some open research issues and challenges in this important area of research are also outlined.
Event-Based Mobile Social Networks did not disclose a computer-implemented method for event-based communication and messaging that includes determining general event data associated with an event, determining user data associated with a user based on determining the event data associated with the event, determining pre-event data associated with the event, current event data associated with the event, or post-event data associated with the event based on the general event data associated with the event and the user data associated with the user, determining a current user location of the at least one user, generating at least one message based on the current user location, the at least one message including at least one of the following: pre-event data; current event data; post-event data; or any combination thereof; and communicating the at least one message to a user device of the user. A system and computer program product are also disclosed.
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to a computer-implemented method for event-based communication and messaging that includes determining general event data associated with an event, determining user data associated with a user based on determining the event data associated with the event, determining pre-event data associated with the event, current event data associated with the event, or post-event data associated with the event based on the general event data associated with the event and the user data associated with the user, determining a current user location of the at least one user, generating at least one message based on the current user location, the at least one message including at least one of the following: pre-event data; current event data; post-event data; or any combination thereof; and communicating the at least one message to a user device of the user
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698